DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. The applicant argues Schoo does not teach the amended claim 1.  The examiner finds that Schoo discloses the limitations under an interpretation of the disclosure of Schoo which is shown in the rejection below.
Additionally, drawing objections and 35 U.S.C 112(a) are presented based off the amendments to the claims. 
Claim Interpretation
In claim 14, the limitation of “located in the middle of the tubular structure” is interpreted as between the two ends, and not a middle to any level of precision (support for a precise middle is not present).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relation of “wherein the tubular structure extends along an axis that is parallel to the first plane” in claim 1 and the relation of “wherein the first aperture and the second aperture each extend perpendicular to the first plane” No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation, “wherein the tubular structure extends along an axis that is parallel to the first plane” is not supported in the disclosure (both drawings and specification).  There is no mention of an axis or a first plane in the specification.  These features are not in the drawing explicitly and have to be determined by features of drawing that are shown. Additionally, the drawings are not described as to scale. Based on the above, a precise relation of the axis being parallel to the first plane is found to fail with the written description requirement. 
The remainder of the claims are dependent off of claim 1 and are therefore also rejected due to their dependency.
Regarding claim 12, the limitation, “wherein the first aperture and the second aperture each extend perpendicular to the first plane” is not supported in the disclosure (both drawings and specification).  There is no mention of the first plane or any geometric relations of the first and second apertures in the specification.  The first plane is not in the drawing explicitly and has to be determined by features of drawing that are shown.  The second aperture is barely shown in the figures.  Additionally, the drawings are not described as to scale.  Based on the above, a precise relation of the first and second apertures extending perpendicular to the first plane is found to fail with the written description requirement. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoo et al. (U.S Patent 6,232,673) hereinafter Schoo.

    PNG
    media_image1.png
    383
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    650
    media_image2.png
    Greyscale

Regarding claim 1, Schoo discloses:
a support structure of a wind turbine {Figure 4 (4) and (5), Column 1 lines 58-67}, comprising:
a base extending in a first plane {Figure 5 (5) is circular in shape, the circle is in a first plane (I) in Annotated Figure 3} 
 {Figure 4 (4), under a broadest reasonable definition the examiner considers (4) to be tubular because of its central hollowness and rounded shapes};
a first aperture {Annotated Figure 3 (II)},
a second aperture {Annotated Figure 3 (III)},
and one or more tertiary apertures {Annotated Figure 1 (IV) and (VI)};
wherein the first aperture and second aperture are located at opposing ends of the tubular structure {Annotated Figure 3 (II) is at an opposing end of the tubular structure on the upper portion of the structure compared to (III)},
wherein the tubular structure extends along an axis that is parallel to the first plane and located a distance from the first plane {Annotated Figure 3 (VII) is parallel to (I) and located a distance from it}
and a plurality of openings at the base of the support structure {Annotated Figure 1 (V), there are instances on both sides of the rotational axis}. 
Regarding claim 9, Schoo further discloses wherein the support structure is adapted to at least partially enclose a main shaft, a gearbox and a generator {Schoo Figure 1 (4) partially encloses (12), (9), (11)}.
Regarding claim 11, Schoo further discloses a wind turbine comprising a support structure in accordance with claim 1 {Schoo Column 1 lines 58-67}.
Regarding claim 12, Schoo further discloses wherein the first aperture and the second aperture each extend perpendicular to the first plane {Annotated Figure 3 (II) and (II) extend perpendicular to (I)}.
Regarding claim 13, Schoo further discloses wherein the first aperture and the second aperture do not cross the first plane {Annotated Figure 3 (II) and (II) do not cross into (I)}.
Regarding claim 14, Schoo further discloses wherein the one or more tertiary apertures are two tertiary apertures {Annotated Figure 1 (IV) and (VI)}, the two tertiary apertures each located in the middle of the tubular structure on opposite sides of the tubular structure {Annotated Figure 1 (IV) and (VI) are on opposite sides and considered apertures in the middle of the tubular structure as a broadest reasonable interpretation of middle is not at the two ends}.
Regarding claim 15, Schoo further discloses wherein the one or more tertiary apertures are configured to aid in circulation of air within the tubular structure {MPEP 2112.01, the apertures being configured to aid in circulation of air within the tubular structure is inherent due to the structure being substantially identical to that of the claims.  Furthermore, any opening in a structure that is surrounded by air will inherently aid the circulation of air within the structure due to air being able to pass through the opening.}
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Schoo et al. (U.S Patent 6,232,673) hereinafter Schoo in view of Minadeo (U.S Pre-Grant Publication 20150063736) hereinafter Minadeo.
Regarding claim 1, Schoo discloses:
a support structure of a wind turbine {Figure 4 (4) and (5), Column 1 lines 58-67}, comprising:
a base extending in a first plane {Figure 5 (5) is circular in shape, the circle is in a first plane (I) in Annotated Figure 3} 
 {Figure 4 (4), under a broadest reasonable definition the examiner considers (4) to be tubular because of its central hollowness and rounded shapes};
a first aperture {Annotated Figure 3 (II)},
a second aperture {Annotated Figure 3 (III)},
and one or more tertiary apertures {Annotated Figure 1 (IV) and (VI)};
wherein the first aperture and second aperture are located at opposing ends of the tubular structure {Annotated Figure 3 (II) is at an opposing end of the tubular structure on the upper portion of the structure compared to (III)},
wherein the tubular structure extends along an axis that is parallel to the first plane and located a distance from the first plane {Annotated Figure 3 (VII) is parallel to (I) and located a distance from it}
Schoo teaches an azimuth (or yaw) bearing (5) that is engaged by an azimuth drive mechanism {Column 1 lines 58-67}.  Schoo does not show in the drawings the azimuth drive mechanisms and a plurality of openings at the base of the support structure that will house drives to rotate the yaw angle of the wind turbine.  One of ordinary skill in the art would have to choose how to configure the azimuth drive mechanisms in relation to the support structure. 
Minadeo pertains to a wind turbine configuration.  Minadeo teaches yaw drive mechanisms mounted through the bedplate (which results in a plurality of openings at the base of the support structure
Regarding claim 7, the combination of Schoo and Minadeo further teaches wherein the plurality of openings at the base of the support structure {Minadeo Figure 2 openings for (232) to pass through} are configured to accommodate a means for controlling a yaw angle of the wind turbine {Minadeo Figure 2 (232)}.
Regarding claim 8, the combination of Schoo and Minadeo further teaches wherein the means of controlling the yaw angle is a motorized unit {Minadeo (232) and (244), [0030]}.
Regarding claim 9, Schoo further teaches wherein the support structure is adapted to at least partially enclose a main shaft {Schoo Figure 1 (4) partially encloses (12), (9), (11)}.
Regarding claim 11, the combination of Schoo and Minadeo further teaches a wind turbine comprising the support structure in accordance with claim 1 {Schoo Column 1 lines 58-67}.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schoo in view Minadeo as applied to claim 1 above, and further in view of Willie (U.S Patent 7,771,308) hereinafter Willie.	
Regarding claim 2, Schoo further teaches wherein the first aperture comprises: a bearing frame {Figure 1 (3)} for coupling a bearing assembly to the first aperture {(3) is coupled to the first aperture which is shown Annotated Figure 3 (II), Column 2 lines 1-5}; wherein the bearing assembly comprises an outer ring {Figure 2 (6)} and an inner ring {Figure 2 (7)}, wherein the bearing assembly is coupled to the first aperture using a fastening means {Column 2 lines 1-5}.  The combination of Schoo and Minadeo is silent regarding the precise fastening means.  Willie pertains to a wind turbine configuration.  Willie teaches fastening the bearing assembly to the first aperture by bolts {Column 6 lines 45-63}.  The Court has held that simple substitution of one known component or step for another serves as a basis for a prima facie case of obviousness.  In the instant situation, Schoo does not specify an attachment for the outer ring of the bearing to the support structure.  Willie in Figure 3 (14) is evidence that a bearing system fastened by bolts for a wind turbine used for the main rotor applied to the outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bolts through the outer ring of Willie in the configuration of School and the result would have been predictable in that the outer ring of Schoo is fastened but by undisclosed means, making the results effectively the same.
Regarding claim 3, the combination of Schoo, Minadeo, and Willie further teaches wherein the outer ring of the bearing assembly comprises a plurality of bores {Willie Figure 3 (14) goes through (10) which necessitates there be bores through (10); also unlabeled bores in (6) in Figure 2 of Schoo}.
Regarding claim 4, the combination of Schoo, Minadeo, and Willie further teaches wherein the bearing frame is coupled to the support structure via the plurality of bores in the outer ring {Schoo (6) coupling to (4) in Figure 5 like Willie Figure 2 (14) couples (10)}.
Regarding claim 5, Schoo does not clearly show the thickness of the outer ring and inner ring of the bearing assembly.  Willie clearly shows the outer ring (10) and inner ring (11) in Figure 3.  Willie teaches herein the thickness of the outer ring of the bearing assembly is higher than that of the inner ring.  This is based upon MPEP 2125, “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.”  One of ordinary skill in the art would be able to see the additional material required in the outer ring for the bolts (14) to pass through compared to the inner ring; this results in the outer ring being thicker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a thicker outer ring compared to the inner ring of the bearing as taught by Willie.  One of ordinary skill in the art would be motivated to do so in order for the bolts to be able to pass through {Willie Figure 3}.
Regarding claim 6, the combination of Schoo, Minadeo, and Willie further teaches   wherein the fastening means comprises a bolting means {Willie Figure 3 (14)}.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Schoo in view of Minadeo as applied to claim 1 above, and further in view of Lind et al. (U.S Pre-Grant Publication 20140314580) hereinafter Lind.  
Regarding claim 10, the combination of Schoo and Minadeo is silent regarding the material of the support structure.  Lind pertains to the construction of a wind turbine.  Lind teaches the support structure is composed of an alloy based material {[0003]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have composed the support structure of the combination of Schoo and Minadeo of steel.  One of ordinary skill in the art would be motivated to do so based on it’s cheap cost and suitable mechanical properties {Lind [0003]}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tenberge et al. (U.S Pre-Grant Publication 20120274074) discloses opening in Figure 4 for (19) and (21). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745